J. Fred Jones, Justice, dissenting. I do not agree with #ie majority opinion in this case. This was not an election contest in the sense that the vote by which the tax levy was declared adopted was in question. This was a case in which the legality of the entire election was questioned. The complaint named the commissioners and the school directors and set out their statutory duties pertaining to holding a school election and specifically in regard to preparing and furnishing ballots as related to school tax levy. The complaint then alleged that other people substituted themselves for the school directors and attempted to give notice and prepare the ballot’s title contrary to the law. The complaint then alleged that the election commissioners did not select nor appoint the judges or clerks, nor perform the other duties required by law, but that other persons usurped the power and authority of the election commissioners and selected the judges and clerks and that the judges and clerks who served at said election were not judges and clerks selected by the election commissioners. I agree that the complaint also alleges other matters directed at the validity of the votes, but it is my opinion that the complaint as a whole, sta'ted a cause of action in a taxpayers suit attacking the entire election as absolutely void and I would hold the complaint good on demurrer.